DETAILED ACTION
This office action follows a response filed on September 29, 2022.  Claims 1, 2, and 4-9 were amended, and claim 3 was canceled.  Claims 1, 2, and 4-9 are pending.  


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17, delete “the” which appears after “(2 × N/60s), and N is” since there is insufficient antecedent basis for the term “rotation number”.  

Claim 1 is objected to because of the following informalities:  In line 18, please replace “number(rpm)” with “number (rpm)” so that format is consistent with that in line 17 and amendments by Applicant in claim 5.

Claim 1 is objected to because of the following informalities:  In line 19, please replace “content(%)” with “content (%)”.

Claim 1 is objected to because of the following informalities:  In line 20, please replace “ratio(r2 × n / R2)” with “ratio (r2 × n / R2)”.

Claim 1 is objected to because of the following informalities:  In line 20, please replace “radius(mm)” with “radius (mm)”.

Claim 1 is objected to because of the following informalities:  In line 20, delete “the” which appears after “radius(mm) of”.  Alternatively, one may insert “plurality of” prior to “holes”.  

Claim 1 is objected to because of the following informalities:  In line 22, please replace “radius(mm)” with “radius (mm)”.

Claim 2 is objected to because of the following informalities:  In line 2, please replace “the monomer” with “a monomer”.


Claim 7 is objected to because of the following informalities:  In line 4, please replace “azodicarbonamide(ADCA)” with “azodicarbonamide (ADCA)”.

Claim 7 is objected to because of the following informalities:  In line 5, please replace “tetramine(DPT)” with “tetramine (DPT)”.

Claim 7 is objected to because of the following informalities:  In line 4, please replace “hydrazide(TSH)” with “hydrazide (TSH)”.

Claim 8 is objected to because of the following informalities:  In line 10, please replace “(meth)acrylamide, and” with “(meth)acrylamide, or”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim lacks nexus between “superabsorbent polymer” recited in the preamble and “superabsorbent polymer particles” recited in the fifth step of claim, as well as “superabsorbent polymer particles” recited in dependent claims 4, 5, and 9.  As such, claims appear to be drawn to a method of preparing superabsorbent polymer particles rather than a method of preparing superabsorbent polymer.    
Claim 1 is drawn to a method for preparing superabsorbent polymer comprising a first step of conducting crosslinking polymerization to form a hydrogel polymer comprising a first crosslinked polymer.  Both entities, hydrogel polymer and first crosslinked polymer, ispo facto, qualify as superabsorbent polymer.  Since the chopped hydrogel polymer, the dried polymer, and the chopped polymer, produced in the second, third, and fourth step, respectively, differ only in physical form, these three materials also qualify as superabsorbent polymer.  It is unclear whether the term superabsorbent polymer intends to encompass these entities. 

A fifth step of claimed method involves surface-modifying the chopped polymer to obtain superabsorbent polymer particles.  According to the specification, surface modification involves secondary crosslinking on the surface of the chopped polymer.  The superabsorbent polymer particle is chemically distinct, and consequently, patentably distinct, from the superabsorbent polymer.  Note also that the term, superabsorbent polymer, which may designate amorphous raw resin or a melt thereof, is distinct from the term, superabsorbent polymer particle, which designates a particular form such as a bead, powder, flake, or pellet.  It can be seen that “superabsorbent polymer” and “superabsorbent polymer particles” are separate and distinct materials.  Therefore, it is deemed that claim 1 is indefinite because it fails to indicate a step in which the superabsorbent polymer is actually formed and because it fails to describe any relation between the superabsorbent polymer and superabsorbent polymer particles obtained in the fifth step. 
Based on these considerations, claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims 2 and 4-9 are subsumed under the rejection.  


Response to Arguments
The rejection of claims under 35 U.S.C. 112(b), set forth in paragraph 40, sections (b) through (g) of the previous office action dated July 1, 2022, has been withdrawn.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Yorino et al. (US 2018/0298132) in view of Lee et al. (US 10,822,441), set forth in paragraph 43 of the previous office action, has been withdrawn.  
	Applicant traverses the rejection of claims under 35 U.S.C. 112(b), set forth in paragraph 40, section (a).  Applicant submits that claim language is appropriate because a superabsorbent polymer can include superabsorbent polymer particles.  Applicant’s argument has been considered fully, but it is not persuasive.  In the context of the method of instant claims, it is deemed that superabsorbent polymer and superabsorbent polymer particles are separate and distinct materials.  Claim must recite at least one instance where the superabsorbent polymer is formed and its relation to the superabsorbent polymer particle.  See paragraph 14, supra, for analysis.     


Allowable Subject Matter
Subject of claims is patentably distinct over Yorino et al. (US 2018/0298132) and Lee et al. (US 10,822,441).  Claims are not in condition for allowance.  

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 21, 2022